Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank C. Eisenschenk on September 2, 2021.
The amended claims are listed below.
Claim 1: Insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2); and change the recitation “subject an effective” (line 4) to “subject a synergistically effective”.
Claim 19: Insert the phrase “a synergistically effective amount of” immediately after the recitation “comprising” (line 1).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/23/2021 has been entered. Claims 4, 5, 10, and 11 are cancelled. Claims 21-25 are newly added. Claims 1-3, 6-9, and 12-25 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/142,227 filed on 04/29/2016, now PAT 10617689, which is a CIP of PCT/EP2014/073201 filed on 10/29/2014 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) PCT/EP2013/072728 filed 10/30/2013 and EUROPEAN PATENT OFFICE (EPO) 14166734.5 filed on 04/30/2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Rejections
The rejection of claims 4, 5, 10, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of cancelled claims 4, 5, 10, and 11.
The rejection of claims 1-4, 6-10, and 12-20 under 35 U.S.C. 102(a)(1) as being anticipated by Arima et al., as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of amended claims 1, 7, 13, 16, and 19, and cancelled claims 4 and 10. Claims 2, 3, and 6 depend from claim 1; claims 8, 9, and 12 depend from claim 7; claims 14 and 15 depend from claim 13; claims 17 and 18 depend from claim 16; and claim 20 depends from claim 19.
The rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Barlow et al., as set forth on pages 4-6 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of amended claims 1, 7, 13, 16, and 19, and cancelled claims 4, 5, 10, and 11. Claims 2, 3, and 6 depend from claim 1; claims 8, 9, and 12 depend from claim 7; claims 14 and 15 depend from claim 13; claims 17 and 18 depend from claim 16; and claim 20 depends from claim 19.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Arima et al. in view of Alemany et al., as set forth on pages 7-9 of the Non-Final Rejection mailed on 12/23/2020, is withdrawn in view of amended claims 1, 7, 13, 16, and 19, and cancelled claims 4, 5, 10, and 11. Claims 2, 3, and 6 depend from claim 1; claims 8, 9, and 12 depend from claim 7; claims 14 and 15 depend from claim 13; claims 17 and 18 depend from claim 16; and claim 20 depends from claim 19.

Allowable Subject Matter
The amended claims 1, 7, 13, 16, and 19 are allowed. Claims 2, 3, 6, and 21, depending from claim 1; claims 8, 9, 12, and 22, depending from claim 7; claims 14, 15, and 23, depending from claim 13; 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method for treating a mammalian subject having diabetes or a related disorder selected from impaired glucose tolerance, impaired fasting glucose, insulin resistance, metabolic syndrome and postprandial hyperglycemia comprising administering to said subject a synergistically effective amount of a composition comprising (i) baclofen or a salt or sustained release formulation thereof, in combination with (ii) metformin or a salt or sustained release formulation thereof; and claims 7, 13, and 16, directed to a method comprising administering to said subject a composition as defined in claim 19, in which claim 19 is directed to A composition comprising a synergistically effective amount of (i) baclofen or a salt or sustained release formulation thereof, in combination with (ii) metformin or a salt or sustained release formulation thereof, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 12/23/2020, in which Barlow et al. (US Patent Application Publication No. 2008/0188457, published on August 7, 2008) disclosed a method of treating a disease, disorder, or condition by administering metformin, hereinafter referred to as a "biguanide or metformin agent". A biguanide or metformin agent may be formulated or used alone, or in combination with one or more additional neurogenic agents. Biguanides are effective in Type 2 diabetics as well as in Type 1 patients in concert with insulin therapy. Their therapeutic uses derive from their tendency to reduce gluconeogenesis in the liver, and as a result, reduces the level of glucose in the blood. Biguanides also tend to make the cells of the body more willing to absorb glucose already present in the blood stream. The subject is a patient, such as a human patient. Examples of diseases and conditions treatable by the methods include peripheral nervous system (PNS) neuropathies, e.g., vascular neuropathies, diabetic neuropathies (page 5/43, [0009 and 0015]; page 4/43, [0008]; page 15/43, [0122]). The neurogenic agent in combination with a biguanide or metformin agent is a reported GABA modulator which modulates GABA receptor activity at the receptor level. Non-limiting examples of GABA-A receptor modulators include triazolophthalazine derivatives, pyrazolo-pyridine derivatives, baclofen. Non-limiting examples of reported GABA-B receptor modulators include CGP36742; baclofen (page 26/43, [0205]; page 27/43, [0213). A biguanide or metformin agent, optionally in combination with one or more other neurogenic agents is administered, as a combination or separate agents used together, at a frequency of at least about once daily, or about twice daily, or about three or more times daily, and for a duration of at least about 3 days (page 17/43, [0142]). A biguanide or metformin agent, optionally in combination with one or more other neurogenic agents, is in the form of a composition that includes at least one pharmaceutically acceptable excipient (page 15/43, [0131]). Arima et al. (Inter Med 49:2043-2047, 2010) disclosed a study involving 7 women and 3 men 25-51 years of age and 31.3-41.0 kg/m2 body mass index (BMI) as shown in Table 1. Among 10 subjects, six (Patients 1, 3, 6, 8, 9, and 10) had diabetes mellitus. Three patients were receiving medications (Patient 1: amlodipine besilate 5 mg/day, candesartan cilexetil 8 mg/day, and imidapril hydrochloride 5 mg/day; Patient 6: metformin hydrochloride 750 mg/day and pioglitazone hydrochloride 30 mg/day; Patient 9: metformin hydrochloride 750 mg/day, voglibose 0.9 mg/day, losartan potassium 25 mg/day, furosemide 40 mg/day, spironolactone 25 mg/day, and atorvastatin calcium hydrate 10 mg/day). None of them had a body weight (BW) loss of more than 2% in the preceding 3 months. During the first 3 days of the study, subjects were given a total daily dose of 15 mg racemic baclofen (Novartis, 5 mg after each meal), and the dose was increased to 20 mg on day 4, 25 mg/day on day 7 and 30 mg on day 10. After administration of baclofen for 12 weeks, BW decreased more than 2% and the waist circumference decreased more than 2 cm in five (Patients 2, 6, 7, 9 and 10) out of ten subjects. Serum leptin levels, which possibly reflect the amount of adipose stores, were also decreased significantly by the treatment (page 2044, left col., para. 1; Table 1; right col., para. 3; page 1043, Abstract). Two patients who had been taking metformin lost BW more than 2%, as metformin itself reportedly decreases BW in obese patients with type 2 diabetes. Since there were no apparent changes in BW in these two patients during the three months before the study, it is possible that baclofen and meformin manifested synergic anti-obesity effects (page 1046, left col., para. 1). Alemany et al. (IDrugs 6(6):566-572, 2003) disclosed three major classes of drugs for the treatment of obesity: (i) inhibitors of food intake that reduce hunger perception and, consequently, food intake; (ii) inhibitors of nutrient absorption, reducing energy disposal through their action on peripheral gastrointestinal mechanisms; and (iii) thermogenic drugs, which increase energy expenditure without recourse to increased exercise. Table 3 shows that baclofen is thermogenic agent. Table 4 shows that metformin is antidiabetic agent and potentially modify body weight (page 566, right col., para. 2; page 569, Table 3; page 570, Table 4).  Obesity is associated with a number of co-morbidities, such as type 2 diabetes. Insulin resistance is a common complication of obesity. Treatment of type 2 diabetes with insulin or most antidiabetic drugs is frequently accompanied by substantial weight gain. Only metformin has a slight weight-lowering activity and is considered as the drug of choice for adjunct pharmacotherapy in obese diabetic subjects. The most effective pharmacological treatments are likely to involve the combination of drugs (page 566, left col., para. 2; page 570, left col., para. 1 and 4). However, the references did not teach or suggest the limitation “a synergistically effective amount of a composition comprising (i) baclofen or a salt or sustained release formulation thereof, in combination with (ii) metformin or a salt or sustained release formulation thereof”, required by claims 1, 7, 13, 16, and 19, and demonstrated in Fig. 23 (Effect of D-mannose-baclofen-metformin combination at 5 mg/kg, 2 mg/kg bid, and 150 mg/kg once day, respectively, on glucose homeostasis in db/db mice), Fig. 26 (Glucose uptake is significantly enhanced (+ 133%) in insulin resistant cells pretreated with the combination of the two drugs (hatch bar, baclofen 3.3 nM and metformin 100 μM) when compared to the non-treated insulin resistant cells (black bar)), and Fig. 29 (Glucose uptake is significantly enhanced by baclofen-metformin combination (+120%) when compared . 
    PNG
    media_image1.png
    507
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    458
    584
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    472
    597
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-9, and 12-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623